UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7105


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT EDWARD SILLS, a/k/a Bobby,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Arenda L. Wright Allen,
District Judge. (2:03-cr-00148-AWA-5)


Submitted:   November 19, 2013             Decided: November 22, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Edward Sills, Appellant Pro Se.   Laura Marie Everhart,
Benjamin L. Hatch, Assistant United States Attorneys, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert        Edward    Sills    seeks       to    appeal       the    district

court’s order treating his filing as a successive 28 U.S.C.A.

§ 2255    (West     Supp.    2013)    motion,      and    dismissing         it    on    that

basis.     The order is not appealable unless a circuit justice or

judge     issues     a    certificate       of    appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2006).             A certificate of appealability will not

issue     absent     “a     substantial     showing           of    the    denial       of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable          jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.   Cockrell,         537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Sills has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.

            Additionally, we construe Sills’ notice of appeal and

informal brief as an application to file a second or successive

                                            2
§ 2255 motion.      United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).         In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:

     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing
     evidence that no reasonable factfinder would have
     found the movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court,
     that was previously unavailable.

28 U.S.C.A. § 2255(h) (West Supp. 2013).                Sills’ claims do not

satisfy    either      of   these   criteria.           Therefore,     we   deny

authorization to file a successive § 2255 motion. *

            We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented      in   the   materials

before    this   court   and   argument   would   not    aid    the   decisional

process.



                                                                       DISMISSED




     *
       Insofar as Sills may be seeking relief under 18 U.S.C.
§ 3582(c) (2006), we agree with the district court that Sills is
not eligible for a sentence reduction under the Sentencing
Guidelines.



                                      3